Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. Stephen Roche (Reg. No. 52176) on 5/10/2022.
The claims have been amended as follows: 

23. (Canceled) 

24. (Currently Amended) The method of claim 21, further comprising purging the verification information from the cache server.

27. (Canceled) 

28. (Currently Amended) The method of claim 21, further comprising, after passing the previous verification request to the origin server, receiving the verification information from the origin server and storing the verification information on the cache server.

30. (Canceled) 

31. (Currently Amended) The method of claim 29, further comprising, after sending the verification request to the origin server, receiving and storing verification information associated with updated security information on the cache server.

34. (Currently Amended) The method of claim 29, wherein: the security information is a cookie; and the origin server comprises a website.

37. (Canceled) 

38. (Currently Amended) The system of claim 36, further comprising a means for purging the verification information from the cache server.

Allowable Subject Matter 
Claims 21, 22, 24-26, 28, 29, 31-36 and 38-40 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance: 
a). The nonstatutory double patenting rejection has been overcome by the Terminal Disclaimer filed on 5/2/2022.
b). The 35 U.S. C. §112 rejections to claims 23, 27, 30 and 37 have been obviated by the cancellation of claims 23, 27, 30 and 37.
c). The 35 U.S. C. §112(a) rejection to claim 32 has been reversed by the Patent Trial and Appeal Board (see the patent board decision dated 3/1/2022).
d). The 35 U.S. C. §103 rejections to claims 21-40 have been reversed by the Patent Trial and Appeal Board (see the patent board decision dated 3/1/2022).
To summarize, there are no outstanding rejections for the application and the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIMEI ZHU whose telephone number is (571)270-7990. The examiner can normally be reached 10am-6pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIMEI ZHU/               Examiner, Art Unit 2495                                                                                                                                                                                         
/JEFFERY L WILLIAMS/               Primary Examiner, Art Unit 2495